EXHIBIT 10.1

WNI/Tennessee, L.P.

P.O. Box 924133

Houston, Texas 77292-4133

 

RE:

Lease Dated:

October 2, 2003

 

Landlord:

WNI/Tennessee, L.P.

 

Tenant:

AF Services, LLC, a Delaware limited liability company

 

Premises:

Approximately 212,000 square feet in Landlord's

 

Southpoint Commercial Park, Memphis, TN

 

Gentlemen:

 

Reference is made to the above captioned lease, together with all subsequent
amendments and extensions thereto, collectively herein referred to as "Lease",
for a term which shall terminate December 31, 2009. This letter agreement
("Renewal Letter"), when executed by the parties, amends the Lease as
hereinafter set forth:

 

1.        The term of the Lease is extended through February 28, 2013, unless
sooner terminated in accordance with the terms of the Lease.

 

2.        Effective September 1, 2009, the monthly minimum rental (exclusive of
any additional charges) due and payable in accordance with the terms of the
Lease shall be as follows:

 

 

September 1, 2009

January 1, 2010

March 1, 2010

January 1, 2011

January 1, 2012

-

-

-

-

-

December 31, 2009

February 28, 2010

December 31, 2010

December 31, 2011

February 28, 2013

:

:

:

:

:

$42,400.00

$0.00

$42,400.00

$43,283.33

$44,166.67

per month

per month

per month

per month

per month

 

3.           The option to extend the term of the Lease as set forth in the
Addendum to the Lease Agreement and as further referenced in the introduction
Paragraph of the Renewal Letter dated September 22, 2006 is hereby rendered null
and void and shall be of no further force or effect. There is hereby added to
the Lease an Option Rider attached hereto and made a part hereof for all
purposes.

 

4.           Notwithstanding anything to the contrary contained in the Lease,
and provided there shall not have occurred a “Default” (as defined in Article
Ten of the Lease) and there has been no assignment of this Lease, then, at such
time as space which is adjacent to and shares a common demising wall with the
Property becomes available for lease to third parties (hereinafter “Expansion
Space”), Landlord shall give Tenant notice that such space is available and
offer such space to Tenant. The date of Landlord’s notice that the Expansion
Space is available is herein referred to as the “Notice Date”. Tenant shall have
a period of fifteen (15) days following the Notice Date in which to exercise its
option by notifying Landlord in writing that it desires to expand the Property
into the Expansion Space at the then agreed upon rate. Upon receipt by Landlord
of Tenant’s notice exercising its rights hereunder, Landlord shall submit to
Tenant a lease amendment incorporating the Expansion Space into the Property
upon the then agreed upon terms and conditions, and Tenant shall execute and
deliver to Landlord signed counterparts of such lease amendment within twenty
(20) days following receipt thereof by Tenant. Such amendment shall provide that
rental attributable to the Expansion Space shall be payable thirty (30) days
following the “Tender Date” (as hereinafter defined).

 

In the event Landlord offers to Tenant an Expansion Space as provided herein
above, and provided that Tenant accepts said offer, executes a lease amendment
and expands the Property into an Expansion Space, then at such time as any
additional adjacent space becomes available for lease, Landlord shall again
offer such additional space to Tenant in accordance with this Paragraph 4.
However, if at any time Landlord offers to Tenant an Expansion Space, and Tenant
either: (i) declines to exercise its Option to Expand, or (ii) fails to timely
exercise its Option to Expand, or (iii) after exercising its Option to Expand,
fails to execute a lease amendment within the twenty (20) day period set forth
above, then in any such event Tenant will be deemed to have waived its right to
expand as to the Expansion Space offered, the rights granted herein shall be
rendered null and void, and Tenant shall have no further options to expand the
Property in accordance with this Paragraph 4. Additionally, the parties
acknowledge that this Option to Expand applies only to the building in which the
Property is located.

 

In the event Tenant declines to exercise an Option to Expand, then Landlord
shall have the right to market the Expansion Space to third parties. If Landlord
shall enter into a lease with a third party for the Expansion Space within a
period of six (6) months after Tenant declines an Option to Expand, Landlord
agrees that the rental rate under any such third party lease shall be at least
95% of the rental rate offered to Tenant, taking into account any credits or
construction allowances granted to said third parties. After the expiration of
such six (6) month period, there shall be no restriction whatsoever as to the
rental rate contain in a third party Lease for the Expansion Space.

 

Tenant acknowledges that, as of the date of this Lease, all spaces that are
adjacent to and share a common demising wall with the Property are leased to
third parties, and that Landlord shall have no obligation to offer any such
space to Tenant

 

--------------------------------------------------------------------------------



Page 2 of 3

 

 

pursuant to the terms of this Paragraph 4 until expiration of the term of the
lease covering such space, including all renewals and expansions thereof.

 

In the event Landlord fails to notify Tenant that an Expansion Space is
available in accordance with this Article, then Tenant’s sole remedy in such
event shall be to terminate this Lease upon sixty (60) days’ prior written
notice to Landlord.

 

5.        Prohibited Persons and Transactions. Tenant represents and warrants to
Landlord that Tenant is currently in compliance with, and Tenant further
covenants to Landlord that Tenant shall at all times during the term of the
Lease (including any extension thereof) remain in compliance with, the
regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of Treasury (including those named on OFAC’s Specially Designated
Nationals and Blocked Persons List) and any statute, executive order (including,
but not limited to, Executive Order 13224, dated September 24, 2001 and entitled
“Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism”), or other governmental, regulatory,
or administrative action relating thereto.

 

Except as otherwise provided in this Renewal Letter, all of the terms and
provisions of the Lease shall be applicable during such extension period unless
any such interpretation is expressly negated. Tenant acknowledges that there are
no off-sets or defenses against enforcement of the Lease as of this date, and
Landlord is not in default of any obligation thereunder.

 

The parties to this agreement desire to expedite the drafting and completion of
this agreement. They acknowledge that the Lease, which is modified by this
agreement, includes capitalized and defined terms. In order to avoid the delay
which would be necessary to reference properly the capitalized and defined terms
used in the Lease, the parties have elected rather to use generic terminology in
this agreement rather than the defined terms of the Lease. For example, where
the Lease may use the defined terms “Minimum Rent,” “Base Rent,” or “Fixed
Minimum Rent,” this agreement will use the term “monthly minimum rental” to
describe the regular monthly rental payments due under the Lease, as hereby
modified. Any capitalized or defined terms used in this agreement, if any, will
have the meanings ascribed to them in this agreement, which may or may not
correspond to a similarly defined term in the Lease.

 

THE SUBMISSION OF THIS DOCUMENT FOR EXAMINATION AND/OR EXECUTION HEREOF SHALL
BECOME EFFECTIVE ONLY UPON EXECUTION BY ALL PARTIES HERETO AND DELIVERY OF A
FULLY EXECUTED COUNTERPART BY LANDLORD TO THE OTHER PARTIES HERETO.

 

Except as otherwise expressly provided herein, the effective date of all of the
terms and conditions of this Renewal Letter shall be deemed to be the date upon
which the Renewal Letter is executed by Landlord.

 

(SIGNATURE PAGE IMMEDIATELY FOLLOWS)

 

AGREED AND ACCEPTED on the date signed by Landlord set forth below.

 

 

AF SERVICES, LLC,

a Delaware limited liability company

 

 

 

By: /s/ Simon Abuyounes

Name: Simon Abuyounes

Title: President

 

"TENANT"

 

 

WNI/TENNESSEE, L.P.,

a Delaware limited partnership

 

By:          WNI/Tennessee Holdings, Inc.,

a Delaware corporation,

General Partner

 

 

By:         /s/ Jeffrey A. Tucker________________

Name:   Jeffrey A. Tucker___________________

Title:     Sr. Vice President/General Counsel_____

 

Date:     9/17/09________________________

 

"LANDLORD"

 

 

 

 

 

--------------------------------------------------------------------------------



Page 3 of 3

 

 

CONSENT OF GUARANTOR

 

PC MALL, INC. (whether one or more shall hereinafter be referred to as
“Guarantor”), Guarantor of the obligations of tenant hereby consents to the
foregoing Renewal Letter. Guarantor is granting its consent for the sole purpose
of providing comfort to Landlord and such consent shall not be construed to
create, or deemed to create, any right of consent not expressly granted or
required in the Guaranty. The terms and provisions of said Guaranty shall remain
in full force and effect and shall apply to the Lease, as such Lease has been
amended herein.

 

 

PC MALL, INC.

 

 

By: /s/ Brandon LaVerne_

Name: Brandon LaVerne __

Title: Chief Financial Officer__

 

GUARANTOR

 

 

 

 

 

 